Citation Nr: 1744162	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  09-49 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial compensable disability rating prior to January 7, 2013, a rating in excess of 30 percent from January 7, 2013 to June 4, 2017, and a rating in excess of 50 percent thereafter for migraine headaches. 

2. Entitlement to an initial disability rating in excess of 30 percent for a pain disorder with psychological features due to a spinal condition diagnosed with posttraumatic stress disorder (PTSD). 

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kristina J. Vasold, Esq.

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1996 to August 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) on the issues of entitlement to service connection for PTSD, headaches, and a TDIU.  A transcript of that hearing is associated with the claims file.  

In September 2016, the Board remanded this case to the RO to schedule a hearing on the issues of increased disability ratings for service-connected migraine headaches and PTSD.  However, in September 2016 and February 2017 correspondence, the Veteran's attorney indicated that the Veteran wanted to proceed without a hearing and withdraw his hearing request.  Accordingly, the hearing request is deemed withdrawn (38 C.F.R. § 20.702(d) (2016)), and the Board finds that the RO substantially complied with the Board's remand instructions (Stegall v. West, 11 Vet. App. 268 (1998)).

In a June 2017 rating decision, the RO increased the Veteran's rating for migraine headaches to 50 percent effective June 5, 2017.  The Board has recharacterized that appealed issue on the cover page accordingly.  

The issues of entitlement to an initial disability rating in excess of 30 percent for a pain disorder with psychological features due to a spinal condition diagnosed with PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In September 2016 statement, prior to the promulgation of a decision in this appeal, the Veteran's attorney expressly stated, in a written and signed statement, that the Veteran wished to withdraw his migraine increased rating appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable disability rating prior to January 7, 2013, a rating in excess of 30 percent from January 7, 2013 to June 4, 2017, and a rating in excess of 50 percent thereafter for migraine headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014 & Supp. 2015); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, as discussed in the Introduction of the Board's September 2016 remand, the Veteran specified he was only appealing the increased disability rating for his service-connected PTSD on his July 2015 substantive appeal; however, an August 2016 report of general information noted the Veteran's representative stated she wanted to continue the appeals for PTSD and migraines.  Accordingly, at that time, the Board characterized the issues on appeal as including the Veteran's claim for increased ratings for migraines.  However, in subsequent September 2016 correspondence from the Veteran's attorney presenting argument on the appealed issues of entitlement to an increased rating for PTSD and entitlement to TDIU, the Veteran's attorney clearly stated, "We have not appealed the rating of migraine headaches."  Therefore, since the Veteran's attorney's statement occurred prior to the promulgation of a Board decision and constitutes a formal withdrawal of the appeal of that issue, there remains no allegation of error of fact or law for appellate consideration as to that issue.  The Board does not have jurisdiction to further review the appeal of that issue.


ORDER

The appeal of the issue of entitlement to an initial compensable disability rating prior to January 7, 2013, a rating in excess of 30 percent from January 7, 2013 to June 4, 2017, and a rating in excess of 50 percent thereafter for migraine headaches, is dismissed.


REMAND

The Board finds that VA's duty to assist in the development of the claim has not been satisfied.  Therefore, a remand is necessary for the following reasons.

First, the Board finds that a new VA examination is needed to assess the current state of the Veteran's service-connected pain disorder with psychological features due to a spinal condition diagnosed with PTSD.  The most recent VA examination of this condition was in July 2014.  VA treatment records since July 2014 suggest worsening of this condition since the last VA examination.  For example, the July 2014 VA examination report noted that the Veteran denied any visual hallucinations, and regarding mental status functioning, the examiner observed that the Veteran did not have psychotic symptoms.  In contrast, VA mental health treatment records since then have observed such psychotic symptoms.  See, e.g., August 2015 VA psychiatric note (observing regarding psychoses that the Veteran "sees a [silhouette] sometimes for a split second, doors being closed when nobody is there and he states that other people saw ghosts in his house"); June 2016 mental health note (noting that Veteran reported that he had "a visual hallucination a day ago where he observed horses pulling a stagecoach that were [three times] the size of a 747 jet coming over the hill toward him as he was driving down the road").  Furthermore, the July 2014 VA examination report's behavioral observations of the Veteran's general appearance noted his adequate hygiene and casual dress.  Moreover, the 2014 VA examiner characterized the Veteran's level of functioning as "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" (emphasis added)."  In contrast, various VA mental health treatment records since then have observed serious hygiene issues upon mental status examination of the Veteran's appearance.  See, e.g., September, October, and November 2015 VA mental health notes (consistently noting dirty clothing); December 2015 VA psychiatric note (noting that Veteran appeared older than his stated age, had poor grooming and body odor, and was disheveled and unkempt looking); September 2016 PTSD questionnaire by the Veteran's VA treating psychiatrist, Dr. M.H. (finding Veteran had "intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene").

Second, VA's duty to assist requires VA to make as many requests as are necessary to obtain relevant records from a federal department or agency, including the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  Various VA treatment records and the Veteran's August 2013 hearing testimony indicate that he applied for SSA disability benefits and was denied.  The Veteran's attorney explained during the hearing that his SSA disability benefits attorney indicated that he had sought such benefits for physical and mental impairments.  Although the Veteran and his attorney have submitted some SSA records, including a December 2007 psychological evaluation, the RO has not attempted to obtain his complete SSA disability records.  Accordingly, upon remand, the RO should attempt to obtain those records.

Third, a February 2017 VA mental health note shows that the Veteran reported that earlier in February 2017, after an altercation with his neighbors, a policeman told him to go to a psychiatric facility at West Virginia University Hospital for an evaluation due to the Veteran's reported "nervous breakdown."  The note indicates that the Veteran reported that he had been seen by the emergency department at that facility.  Upon remand, the RO should attempt to obtain those outstanding, relevant mental health treatment records. 

Moreover, all outstanding VA treatment records should be obtained upon remand.  

As the TDIU claim is inextricably intertwined with the remanded increased rating claim, it will also be remanded pending adjudication of that claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record the Veteran's complete medical records from the VAMC in Clarksburg, WV, and all associated outpatient clinics, from May 2017 to the present.
 
2. Attempt to obtain the Veteran's complete SSA disability records.  All attempts to obtain these records and any negative responses must be documented.

3. Ask the Veteran to complete a release form so the RO can request his outstanding emergency department and/or mental health treatment records from West Virginia University Hospital from approximately February 2017. 

4. ONLY AFTER obtaining the records requested above, to the extent they are available, and exhausting all efforts to obtain them, then, schedule the Veteran for a VA examination to address the current nature, symptoms, and severity of his service-connected pain disorder with psychological features due to a spinal condition diagnosed with PTSD.  The entire claims file, including electronic records, must be reviewed by the examiner in conjunction with the examination.  Any necessary testing should be accomplished.  

5. After completing the above and any other development deemed necessary, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


